Name: Commission Regulation (EEC) No 1201/81 of 29 April 1981 amending Regulation (EEC) No 3226/80 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/ 12 Official Journal of the European Communities 6. 5. 81 COMMISSION REGULATION (EEC) No 1201/81 of 29 April 1981 amending Regulation (EEC) No 3226/80 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1980 recently introduced in respect of Turkey by Council Regulation (EEC) No 562/81 of 20 January 1981 on the reduction of customs duties on imports into the Community of certain agricultural products originat ­ ing in Turkey (6), new free-at-frontier reference prices should be fixed for imports of wine originating in the said country, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 18(8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1393/76 (3), as last amended by Regulation (EEC) No 3104/80 (4), lays down the relevant implementing rules ; whereas, pursuant to Article 18 (8) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at ­ frontier reference prices ; Whereas the said free-at-frontier reference prices were fixed by Commission Regulation (EEC) No 3226/80 (*) ; whereas, as a result of the special system In the Annex to Regulation (EEC) No 3226/80, the figures given in the column headed Turkey' are hereby replaced by those given in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 360, 31 . 12. 1980, p. 18 . (3) OJ No L 157, 18 . 6 . 1976, p. 20 . (&lt;) OJ No L 324, 29 . 11 . 1980, p . 63 . 0 OJ No L 336, 13 . 12. 1980, p. 1 . (&lt;) OJ No L 65, 11 . 3 . 1981 , p . 1 . 6. 5 . 81 Official Journal of the European Communities No L 122/ 13 ANNEX NB : For Greek imports, the free-at-frontier reference prices applicable are those in the column 'other third countries in the Annex to Regulation (EEC) No 3226/80. (ECU/hl) CCT heading No Description Free-at-frontier reference price Turkey 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other : I. Of an actual alcoholic strength by volume not exceeding 1 3 % vol , in containers holding : a) Two litres or less : (3) Other : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 59-25 Of 9 % vol but not exceeding 9-5 % vol 6014 Exceeding 9-5 % vol but not exceeding 10 % vol 61-91 Exceeding 10 % vol but not exceeding 10-5 % vol 63-69 Exceeding 10-5 % vol but not exceeding 1 1 % vol 65-46 Exceeding 1 1 % vol but not exceeding 11-5 % vol 67-24 Exceeding 11-5 % vol but not exceeding 12 % vol 69-01 Exceeding 1 2 % vol but not exceeding 1 2-5 % vol 70-79 Exceeding 12-5 % vol but not exceeding 13 % vol 72-56 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner 97-73 (22) Other of an actual alcoholic strength by volume : Of less than 9 % vol 57-72 Of 9 % vol but not exceeding 9-5 % vol 58-57 Exceeding 9-5 % vol but not exceeding 10 % vol 60-26 Exceeding 10 % vol but not exceeding 10-5 % vol 61-95 Exceeding 10-5 % vol but not exceeding 1 1 % vol 63-64 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 65-33 Exceeding 11-5 % vol but not exceeding 1 2 % vol 67-02 Exceeding 1 2 % vol but not exceeding 1 2-5 % vol 68-71 Exceeding 12-5 % vol but not exceeding 13 % vol 70-40 b) More than two litres : ( 1 ) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 27-45 Of 9 % vol but not exceeding 9-5 % vol 28-34 Exceeding 9-5 % vol but not exceeding 10 % vol 30-11 Exceeding 1 0 % vol but not exceeding 1 0-5 % vol 31-89 Exceeding 10-5 % vol but not exceeding 1 1 % vol 33-66 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 35-44 Exceeding 11-5 % vol but not exceeding 1 2 % vol 37-21 Exceeding 1 2 % vol but not exceeding 1 2-5 % vol 38-99 Exceeding 12-5 % vol but not exceeding 13 % vol 40-76 (2) White wine : (aa) Presented for importation under the name of Riesling or Sylvaner 65-93 No L 122/ 14 Official Journal of the European Communities 6. 5. 81 (ECU/hl) CCT heading No Description Free-at-frontier reference price Turkey 22.05 ex C. I. b) (2) (bb) Other of an actual alcoholic strength by volume : (cont'd) Of less than 9 % vol 25-92 Of 9 % vol but not exceeding 9-5 % vol 26-77 Exceeding 9-5 % vol but not exceeding 10 % vol 28-46 Exceeding 10 % vol but not exceeding 1 0*5 % vol 30-15 Exceeding 10-5 % vol but not exceeding 1 1 % vol 31-84 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 33-53 Exceeding 11-5 % vol but not exceeding 1 2 % vol 35-22 Exceeding 1 2 % vol but not exceeding 1 2-5 % vol 36-91 Exceeding 1 2-5 % vol but not exceeding 1 3 % vol 38-60 II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15% vol , in containers holding : a) Two litres or less : (3) Liqueur wine 85-30 (4) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') 73-34 Exceeding 13-5 % vol but not exceeding 14 % vol 75-11 Exceeding 1 4 % vol but not exceeding 1 4-5 % vol 76-89 Exceeding 14-5 % vol but not exceeding 15 % vol 78-66 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner 96-73 (22) Other of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3-5 % vol (') 71 09 Exceeding 13-5 % vol but not exceeding 14 % vol 72-78 Exceeding 14 % vol but not exceeding 14-5 % vol 74-47 Exceeding 14-5 % vol but not exceeding 15 % vol 76-16 b) More than two litres : ( 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') 41-54 Exceeding 13-5 % vol but not exceeding 14 % vol 43-31 Exceeding 14 % vol but not exceeding 14-5 % vol 45-09 Exceeding 1 4-5 % vol but not exceeding 1 5 % vol 46-86 (2) White wine : (aa) Presented for importation under the name of Riesling or Sylvaner 64-93 (bb) Other of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') 39-29 Exceeding 13-5 % vol but not exceeding 14 % vol 40-98 Exceeding 14 % vol but not exceeding 14-5 % vol 42-67 Exceeding 14-5 % vol but not exceeding 15 % vol 44-36 (3) Liqueur wine : (aa) Intended for processing into products other than those falling within heading No 22.05 45-50 (bb) Other 53-50 (') Including wines of an actual alcoholic strength by volume of not more than 1 3 % vol and with a total dry extract exceeding 90 grams per litre . 6 . 5 . 81 Official Journal of the European Communities No L 122/ 15 (ECU/hl) CCT heading No Description Free-at-frontier reference price Turkey 22.05 (cont'd) ex C. III. Of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 1 8 % vol, in containers holding : a) Two litres or less : 2. Other : (aa) Liqueur wine : (22) Other : (aaa) 1 5 % vol (') (bbb) Other (bb) Other : (1 1 ) Red wine : (bbb) Other of an actual alcoholic strength by volume : Exceeding 1 5 % vol but not exceeding 1 5-5 % vol Exceeding 1 5-5 % vol but not exceeding 1 6 % vol Exceeding 1 6 % vol but not exceeding 1 6-5 % vol Exceeding 16-5 % vol but not exceeding 17 % vol Exceeding 1 7 % vol but not exceeding 1 7-5 % vol Exceeding 1 7-5 % vol but not exceeding 1 8 % vol (22) White wine : (bbb) Other of an actual alcoholic strength by volume : Exceeding 1 5 % vol but not exceeding 1 5-5 % vol Exceeding 1 5-5 % vol but not exceeding 1 6 % vol Exceeding 1 6 % vol but not exceeding 1 6-5 % vol Exceeding 1 6-5 % vol but not exceeding 1 7 % vol Exceeding 1 7 % vol but not exceeding 1 7-5 % vol Exceeding 1 7-5 % vol but not exceeding 1 8 % vol b) More than two litres : 3 . Other : (aa) Liqueur wine : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 (2) (22) Other : (aaa) 1 5 % vol (') (bbb) Other (bb)Wine fortified for distillation (cc) Other : (1 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 1 5 % vol but not exceeding 1 5-5 % vol Exceeding 1 5 ·5 % vol but not exceeding 1 6 % vol Exceeding 1 6 % vol but not exceeding 1 6-5 % vol Exceeding 1 6-5 % vol but not exceeding 1 7 % vol Exceeding 1 7 % vol but not exceeding 1 7-5 % vol Exceeding 1 7-5 % vol but not exceeding 18 % vol 83-70 88-70 78-84 80-61 82-39 84-16 85-94 87-71 76-25 77-94 79-63 81-32 83-01 84-70 47-00 52-00 57-00 32-42 47-14 48-91 50-69 52-46 54-24 56-01 (') Wines with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . (2) Including wines of an actual alcoholic strength by volume of 1 5 % vol and with a total dry extract exceeding 1 30 grams but not exceeding 330 grams per litre . No L 122/ 16 Official Journal of the European Communities 6 . 5 . 81 (ECU/hl) CCT heading No Description Free-at-frontier reference price Turkey 22.05 ex C. III . b) 3 , (cc) (22) White wine of an actual alcoholic strength by volume : (cont'd) Exceeding 1 5 % vol but not exceeding 1 5 -5 % vol 44-55 Exceeding 15-5 % vol but not exceeding 16 % vol 46-24 Exceeding 16 % vol but not exceeding 16-5 % vol 47-93 Exceeding 16-5 % vol but not exceeding 17 % vol 49-62 Exceeding 17 % vol but not exceeding 17-5 % vol 51-31 Exceeding 17-5 % vol but not exceeding 18 % vol 53-00 IV. Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol, in containers holding : a) Two litres or less : 2. Other : (aa) Liqueur wine : (22) Other (') 102-70 (bb) Other : (1 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 1 8 % vol but not exceeding 1 8-5 % vol (') 88-49 Exceeding 18-5 % vol but not exceeding 19 % vol 90-26 Exceeding 19 % vol but not exceeding 19-5 % vol 92-04 Exceeding 19-5 % vol but not exceeding 20 % vol 93-81 Exceeding 20 % vol but not exceeding 20-5 % vol 95-59 Exceeding 20-5 % vol but not exceeding 21 % vol 97-36 Exceeding 21 % vol but not exceeding 21 -5 % vol 99-14 Exceeding 21 -5 % vol but not exceeding 22 % vol 100-91 (22) White wine of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18-5 % vol (') 85-39 Exceeding 18-5 % vol but not exceeding 19 % vol 87-08 Exceeding 19 % vol but not exceeding 19-5 % vol 88-77 Exceeding 19-5 % vol but not exceeding 20 % vol 90-46 Exceeding 20 % vol but not exceeding 20-5 % vol 92-15 Exceeding 20-5 % vol but not exceeding 21 % vol 93-84 Exceeding 21 % vol but not exceeding 21 -5 % vol 95-53 Exceeding 21-5 % vol but not exceeding 22 % vol 97-22 b) More than two litres : 3 . Other : (aa) Liqueur wine : (1 1 ) Intended for processing into products other than those falling within heading No 22.05 (') 56-40 (22) Other (') 69-40 (') Including wines of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 1 8 % vol and with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . 6. 5 . 81 Official Journal of the European Communities No L 122/ 17 (ECU/hl) CCT heading No Description Free-at-frontier reference price Turkey 22.05 (cont'd) ex C. IV. b) 3 , (bb) Wine fortified for distillation of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18-5 % vol (') Exceeding 18-5 % vol but not exceeding 19 % vol Exceeding 19 % vol but not exceeding 19-5 % vol Exceeding 19-5 % vol but not exceeding 20 % vol Exceeding 20 % vol but not exceeding 20-5 % vol Exceeding 20-5 % vol but not exceeding 21 % vol Exceeding 21 % vol but not exceeding 21-5 % vol Exceeding 21 -5 % vol but not exceeding 22 % vol (cc) Other : (1 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18-5 % vol (') Exceeding 18-5 % vol but not exceeding 19 % vol Exceeding 19 % vol but not exceeding 19-5 % vol Exceeding 19-5 % vol but not exceeding 20 % vol Exceeding 20 % vol but not exceeding 20-5 % vol Exceeding 20-5 % vol but not exceeding 21 % vol Exceeding 21 % vol but not exceeding 21 -5 % vol Exceeding 21-5 % vol but not exceeding 22 % vol (22) White wine of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18-5 % vol (') Exceeding 18-5 % vol but not exceeding 19 % vol Exceeding 19 % vol but not exceeding 19-5 % vol Exceeding 19-5 % vol but not exceeding 20 % vol Exceeding 20 % vol but not exceeding 20-5 % vol Exceeding 20-5 % vol but not exceeding 21 % vol Exceeding 21 % vol but not exceeding 21 -5 % vol Exceeding 21-5 % vol but not exceeding 22 % vol V. Of an actual alcoholic strength by volume exceeding 22 % vol, in containers holding : a) Two litres or less : ( 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22-5 % vol (2) Exceeding 22-5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23-5 % vol Exceeding 23-5 % vol but not exceeding 24 % vol (2) White wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22-5 % vol (2) Exceeding 22-5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23-5 % vol Exceeding 23-5 % vol but not exceeding 24 % vol (3) Liqueur wine (2) 30-37 31-46 32-56 33-65 34-75 35-84 36-94 38-03 55-19 56-96 58-74 60-51 62-29 64-06 65-84 67-61 52-09 53-78 55-47 57-16 58-85 60-54 62-23 63-92 91-59 Q 92-96 (3) 94-44 (3) 95-81 (3) 87-81 (3) 89-10 (3) 90-49 j3) 91-78 (3) 98-90 (') Including wines of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 1 8 % vol and with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . (2) Including wines of an actual alcoholic strength by volume not exceeding 22 % vol and with a total dry extract exceeding 330 grams per litre. (3) This amount is to be increased by 0-12 ECU per 0-1 % vol of alcohol in so far as the actual alcoholic strength by volume of the imported wine is lower than the maximum degree of actual alcoholic strength specified in this subheading. No L 122/ 18 Official Journal of the European Communities 6. 5. 81 (ECU/hl) CCT heading No Description Free-at-frontier reference price Turkey 22.05 (cont'd) ex C. V. b) More than two litres : ( 1 ) Wine fortified for distillation of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22-5 % vol (') Exceeding 22-5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23-5 % vol Exceeding 23-5 % vol but not exceeding 24 % vol (2) Liqueur wine (') : (aa) Intended for processing into products other than those falling within heading No 22.05 (bb) Other (3) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22-5 % vol (') , Exceeding 22-5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23-5 % vol Exceeding 23-5 % vol but not exceeding 24 % vol (bb) White wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22-5 % vol (') Exceeding 22-5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23-5 % vol Exceeding 23-5 % vol but not exceeding 24 % vol 33-03 Q 33-72 (2) 34-52 0 35-21 (2) 58-60 70-60 63-29 (2) 64-66 (2) 66-14 (2) 67-51 (2) 59-51 (2) 60-80 (2) 62-19 (2) 63-48 (2) (') Including wines of an actual alcoholic strength by volume not exceeding 22 % vol and with a total dry extract exceeding 330 grams per litre . (2) This amount is to be increased by 012 ECU per 0-1 % vol of alcohol in so far as the actual alcoholic strength by volume of the imported wine is lower than the maximum degree of actual alcoholic strength specified in this subheading.